UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4436


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SABU ABDUL JAUHARI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:08-cr-00055-RGD-TEM-1)


Submitted:   August 27, 2010             Decided:   September 10, 2010


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Keith Loren Kimball, Assistant Federal Public Defenders,
Norfolk, Virginia, for Appellant.    Neil H. MacBride, United
States Attorney, Scott W. Putney, Assistant United States
Attorney, Newport News, Virginia; Gary G. Grindler, Deputy
Assistant Attorney General, Lanny A. Breuer, Assistant Attorney
General, J. Cam Barker, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sabu Abdul Jauhari pled guilty to being a felon in

possession a weapon and ammunition in violation of 18 U.S.C.

§§ 922(g), 924(a)(2) (2006) and was sentenced to sixty months of

imprisonment.       On appeal, Jauhari contends that his sentence was

improperly    enhanced,    under       U.S.    Sentencing     Guidelines          Manual

(“USSG”)   § 2K2.1(a)(4)(A)        (2008),      because      his    prior    Virginia

conviction    for    larceny    from    a     person   did    not    qualify          as   a

violent felony.      For the reasons that follow, we affirm.

           Jauhari     argues    that    this    court’s      opinion       in    United

States v. Smith, 359 F.3d 662 (4th Cir. 2004), finding that the

Virginia offense of larceny from a person was a violent felony

for purposes of the Armed Career Criminal Act, is no longer good

law following the Supreme Court’s opinions in Chambers v. United

States, 555 U.S. __, 129 S. Ct. 687 (2009), and Begay v. United

States, 128 S. Ct. 1581 (2008). ∗

           Jauhari’s      argument,      however,      is    foreclosed          by    our

recent opinion in United States v. Jarmon, 596 F.3d 228 (4th

Cir. 2010), petition for cert. filed, __ U.S.L.W. __ (U.S. May

     ∗
       Because the language defining a violent felony in 18
U.S.C. § 924(e) is nearly identical to the language defining a
crime of violence in USSG § 4B1.2(a), this court looks to its
case law interpreting both provisions when examining whether a
prior crime involves conduct that presents a serious risk of
physical injury to another.   United States v. Rivers, 595 F.3d
558, 560 n.1 (4th Cir. 2010).



                                         2
25, 2010) (No. 09-11134).           In Jarmon, we reaffirmed our opinion

in   Smith    and   found    that   larceny   from   a   person,    under   North

Carolina law, is a crime of violence within the meaning of USSG

§ 4B1.2(a)(2).         596 F.3d at 232-33.           Accordingly, we affirm

Jauhari’s sentence.         We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented      in   the

materials     before   the    court    and    argument   would     not   aid   the

decisional process.

                                                                         AFFIRMED




                                        3